         Case 1:98-cr-00778-DLC Document 224
                                         223 Filed 01/07/21
                                                   01/06/21 Page 1 of 2
                                                                                                      SAMIDH GUHA
                                                                                                    212-399-8350 PHONE
                                                                                              sguha@perryguha.com EMAIL




January 6, 2021

VIA ECF

The Honorable Denise Cote
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 1910
New York, New York 10007

Re:    United States v. Kee
       98 Cr. 778 (DC)

Dear Judge Cote:

         We write on behalf of our client Charles Michael Kee in connection with the above-
captioned matter and specifically Mr. Kee’s petition in support of his successive petition
challenging his conviction under 18 U.S.C. § 924(c). We request, with the government’s consent,
a brief additional extension to allow our client to review the draft submission that we intend to file.

        We previously requested an extension of time to file appropriate pleadings in connection
with Mr. Kee’s petition until January 8, 2021. In the intervening time, we have been able to discuss
this matter further with Mr. Kee, who is currently incarcerated, secure and review materials
relevant to his criminal case, communicate with the government and conduct necessary research.
We have completed a draft of our submission on his behalf and we have sent this submission via
mail to Mr. Kee this week.

         We respectfully request an additional extension of time to review our draft submission with
our client prior to filing. Our brief is currently due on January 8, 2021. Assuming Mr. Kee receives
our draft in the ordinary course, we will of course work promptly to discuss it with him and proceed
to file our submission on his behalf. We anticipate that we will be able to file our submission no
later than February 8, 2021, if not sooner.

        This is the second request for an extension of time for this deadline. Should Your Honor
grant this request, our submission on Mr. Kee’s behalf would be due on February 8, 2021. The
opposition brief would be due on April 12, 2021, and the reply brief would be due on May 9, 2021,
if the subsequent due dates are also extended in a similar manner. These are the only dates that
would be affected by the proposed extension.


                                     35 East 62nd Street, New York, NY 10065
                          212-399-8330 PHONE | 212-399-8331 FAX | www.perryguha.com WEBSITE
          Case 1:98-cr-00778-DLC Document 224
                                          223 Filed 01/07/21
                                                    01/06/21 Page 2 of 2
The Honorable Denise Cote
January 6, 2020

        Thank you for Your Honor’s consideration of this request.


      Granted. The proposed schedule
      governs.                                             Respectfully Submitted,
      Dated: January 7, 2021


                                                           Samidh Guha
                                                           35 East 62nd Street
                                                           New York, New York 10065
                                                           sguha@perryguha.com
                                                           (212) 399-8350


cc:     AUSA Micah F. Fergenson




                                               2
